Exhibit 10.1

November 19, 2007

Sopris Capital Advisors LLC

152 West 57th Street

New York, NY 10019

Attn: Mr. Nikos Hecht

 

Re: Amendment to Lock Up Agreement and Plan Term Sheet

Dear Mr. Hecht:

Reference is made to (i) that certain Lock Up, Voting and Consent Agreement
dated October 14, 2007 (“Lock Up Agreement”), by and among Movie Gallery, Inc.
and certain of its affiliate signatories thereto (the “Debtors”), and Sopris
Capital Advisors LLC and certain second lien lender signatories thereto (the
“Consenting Holders”), (ii) that certain Proposed Restructuring Term Sheet
attached as Exhibit A to the Lock Up Agreement (the “Plan Term Sheet”) and
(iii) that certain Rights Offering Term Sheet attached as Exhibit A-4 to the
Plan Term Sheet (the “Rights Offering Term Sheet” and together with the Lock Up
Agreement and the Plan Term Sheet, in each case as amended through the date
hereof, the “Restructuring Agreements”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Lock Up
Agreement.

The Debtors, the Requisite Second Lien Holders and the Requisite Senior Note
Holders hereby agree as follows:

 

  1. The terms of the Lock Up Agreement shall be amended as follows:

(a) Section 8.1(c) is hereby amended and replaced in its entirety as follows:

“(c) the Debtors shall not have filed the Plan and Disclosure Statement with the
Bankruptcy Court on or before November 27, 2007;”.

(b) Section 8.1(d): the phrase “75 days following the Petition Date” is hereby
amended and replaced with “January 11, 2008”.

(c) Section 8.1(e): the phrase “120 days following the Petition Date “ is hereby
amended and replaced with “February 28, 2008”.

(d) Section 8.1(f): the phrase “150 days following the Petition Date” is hereby
amended and replaced with “March 28, 2008”.



--------------------------------------------------------------------------------

  2. The terms of the Plan Term Sheet shall be amended as follows:

Section III, “Plan-Related Pleadings to Be Filed” section: the introductory
phrase “On or before 30 days after the Petition Date,” is hereby amended and
replaced with “On or before November 27, 2007,”.

Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Restructuring Agreements, and
all rights of the Consenting Holders, shall remain in full force and effect.

Please confirm you agreement with the foregoing by executing this letter in the
space provided below.

 

Sincerely, /S/ S. Page Todd S. Page Todd Executive Vice President General
Counsel

 

REQUISITE SECOND LIEN HOLDERS AND REQUISITE SENIOR NOTE HOLDERS: SOPRIS CAPITAL
ADVISORS LLC By:     Name:   Nikos Hecht Title:   Managing Director

 

-2-